DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 4.	For the purpose of examination the term “such as two nerve segments” are interpreted to not be positively recited.
Dependent claims 2-13 inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossing et al (U.S. PG Pub 20080004673 A1).
Regarding claim 1, Rossing teaches an implantable electrode device ([0002]; [0013]; Fig.1 ) comprising a flexible non-conductive flap (Figs 1, 3, 5, and 8 illustrate flexible flaps of the device; [0014] teaches the material of the flap being comprised of non-conductive material such as silicone rubber; [0045]), one or more electrodes integrated with the flap (Fig 1, 3, and 8 elements 104 teach electrodes integrated into the flap; [0019]; [0030]; [0042]; [0043] teaches the electrodes can be attached to the body portion through molding and other methods of operably securing them to the flap e.g. body portion), and one or more wires embedded within the flap and connected to the one or more electrodes ([0042]; [0044] teaches the leads being insulated or welded to the electrodes, therefore the mires would be integrated into the flap along with the electrodes), wherein the implantable electrode device is configured to wrap around one, two or more biological targets, so that one of the electrodes can electrically and stably contact one of the biological targets (Figs 3, 5, and 8 illustrates the cuff being wrapped around one or more biological targets wherein the electrodes are electrically and stably in contact with the targets); and wherein a center of the flap can be pulled, up between two biological targets such as two nerve segments, creating two circular like electrodes around each biological target such as nerve segment (figs 1, 3, and 8 illustrate the body portion being flexible having electrodes spanning the length of the body, therefore the flap is configured to be capable of being pulled in the middle to create two circular like electrodes around 
Regarding claim 2, Rossing teaches claim 1, wherein the flap has a front side and a back side, wherein one of the electrodes has only one flat contacting surface that can electrically contact one of the biological targets, and wherein the contacting surface is on the front side of the flap, or on the back side of the flap (Figs 1, 3, 5, and 8 illustrate the flap having a front side comprising electrodes (104) that contact the target vessels and a back side without electrodes (104)).
Regarding claim 4, Rossing teaches claim 1, wherein the flap comprises one or more suture holes for stitching the flap around the one, two or more biological targets ([0035] teaches securing methods such as sutures present along the body portion of the flap; [0036]; Fig. 5 elements 122 and 120 teach suture holes).
Regarding claim 9, Rossing teaches a medical device or a medical system comprising the implantable electrode device in claim 1 (Fig 1; [0044] teaches that each electrode of the device is connected to an electrotherapy source such as an implantable pulse generator) 
Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (U.S. PG Pub 20160263376 A1).
Regarding claim 1, Yoo teaches an implantable electrode device comprising a flexible non-conductive flap (Fig. 48; [0447] teaches an implantable neurostimulator nerve cuff made of a flexible nonconductive material), one or more electrodes integrated with the flap ([0447] teaches electrode integrated into the nerve cuff; Fig 48 elements 608a-c teach electrode contacts disposed on the cuff), and one or more wires embedded within the flap and connected to the one or more electrodes (Fig 48 element 588c teaches wire that are integrated into the nonconductive material of the cuff to connect to the electrode contacts 608a-c); , wherein the implantable electrode device is configured to wrap around one, two or more biological targets, so that one of the electrodes can 
Regarding claim 2, Yoo teaches claim 1, wherein the flap has a front side and a back side(Fig 48 teach a flap with a front and back side), wherein one of the electrodes has only one flat contacting surface that can electrically contact one of the biological targets, and wherein the contacting surface is on the front side of the flap, or on the back side of the flap (Fig 48 elements 608a and c teach electrodes that have only one flat surface that is electrically contacting the target nerve; [0447]).
Regarding claim 3, Yoo teaches claim 1, wherein the flap has a front side and a back side (Fig. 48 teach a flap with a front and back side), wherein one of the electrodes has only two flat contacting surfaces that can electrically contact one of the biological targets, and wherein one of the two contacting surfaces is on the front side of the flap, and another one is on the back side of the flap (Fig 48 elements 608a-c teach electrodes that have only one flat surface that is electrically contacting the target nerve; [0447]).
Regarding claim 4, Yoo teaches claim 1, wherein the flap comprises one or more suture holes for stitching the flap around the one, two or more biological targets ([0447] teaches that the cuff may have suture holes to secure the cuff to anchor points).
Regarding claim 9, Yoo teaches A medical device or a medical system comprising the implantable electrode device of claim 1 (Fig 48 teaches the device in claim one connected multi-stranded cable 588 that communicates stimulation signals from a neurostimulator; [0442] teaches a nerve cuff 
Regarding claim 10, Yoo teaches the device of claim 9, and a diagnostic and/or therapeutic method comprising (i) providing a medical device/system according to claim 9 (Fig 53 step 624 teaches implanting a nerve cuff); (ii) wrapping, the implantable electrode device according to claim 1 around one, two or more biological targets in a patient, so that one of the electrodes can electrically and stably contact one of the biological targets ([0447]; [0448]; Fig 48 illustrates wrapping, the implantable electrode around one, two or more biological targets in a patient, so that one of the electrodes can electrically and stably contact one of the biological targets; Fig 49).
Regarding claim 11, Yoo teaches claim 10, wherein the biological targets include one, two or more nerves (Fig 48 and 49; [0447] teaches wrapping the nerve cuff around multiple nerves).
Regarding claim 12, Yoo teaches claim 11, wherein the flap comprises one or more suture holes for stitching the flap around the one or more nerves ([0447] teaches suturing the nerve cuff for securing it to anchor points, therefore the cuff has suture holes).
Regarding claim 13, Yoo teaches claim 12, further comprising stitching the flap around the one or more nerves through the one or more suture holes ([0447] teaches suture holes to in order to secure the cuff to the appropriate anchor points).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. PG Pub 20160263376 A1.
Regarding claim 5, Yoo teaches wherein the flap comprises one, two or more electrode blocks (Fig 48 elements 608a-c teach three electrode blocks that electrically contacting the target nerves; [0447]), however, this embodiment of Yoo fails to teach where each block comprises an array of microelectrodes. Yoo teaches that microelectrode arrays are known in the art as a state-of-the-art technology for enhancing the neural stimulation ([0008] teaches the use of microelectrode arrays as a state of the art method for improving selective neural stimulation and multi-contact nerve cuff electrodes.) Therefore it would be an obvious to one of ordinary skill in the art before the effective filing date, to have modified the electrode blocks of the embodiment of Yoo to utilized electrode blocks consisting of microelectrode arrays, as taught by Yoo, in order to improve selectivity of stimulation.
Regarding claim 6, Yoo teaches claim 5, wherein the flap comprises two or more electrode blocks, and the blocks are arranged linearly along an elongation direction of the flap (Fig 48 teaches electrode blocks 608a-c are arranged linearly in the elongation direction of the cuff).
Regarding claim 7, Yoo teaches claim 6 wherein further comprising one, two or more suture holes located in the proximity of each block ([0447] teaches suturing the electrode cuff, therefore the cuff would naturally have suture hole located in proximity to the electrode blocks disposed on the cuff).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. PG Pub 20160263376 A1) as applied to claim 7 above, and further in view of Rossing et al (U.S. PG Pub 20080004673 A1).
Regarding claim 8, Yoo teaches claim 7, however fails to teach wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by one or two hole-segments.
Rossing teaches an invention in the same field of endeavor, wherein two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by one or two hole-segments (Fig. 4 elements 122 teach suture holes arranged along the an elongation direction of the cuff, wherein it is flanking the electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Yoo to have two or more suture holes are arranged linearly along an elongation direction of the flap to form a hole-segment, and each electrode block is flanked by the suture hole segments, as taught by Rossing, in order to provide a more secure location for anchoring the nerve cuff to ensure proper pressure and improved contact between the targets and the electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792